In a proceeding pursuant to Family Court Act article 7, the appeal is from an order of fact-finding and disposition of the Family Court, Dutchess County (Amodeo, J.), dated March 18, 2008, which, after fact-finding and dispositional hearings, upon the appellant’s admission to truancy, adjudicated the appellant to be a person in need of supervision, and placed her in the care and custody of the Commissioner of Social Services of the County of Dutchess for a period of up to 12 months. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal from so much of the order of fact-finding and disposition as placed the appellant in the custody of the Commissioner of Social Services of the County of Dutchess for a period of up to 12 months is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of fact-finding and disposition as placed the appellant in the custody of the Commissioner of Social Services of the County of Dutchess for a period of 12 months must be dismissed, as that portion of the order has expired by its own terms (see Matter of Toni Ann O., 56 AD3d 563 [2008]; Matter of Shamasia M., 4 AD3d 359, 361 [2004]; Matter of Jonathan G., 278 AD2d 324, 325 [2000]). *785We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could he raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1.967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Covello, Santucci, Chambers and Austin, JJ., concur.